DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/21 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,108,911; claims 1-21 of U.S. Patent No. 8,601,545; claims 1-20 of U.S. Patent No. 9,654,412 and claims 1-40 of U.S. Patent No. 10,200,299. Although the claims at issue are not identical, they are not patentably distinct from each other because present application and related patents disclose the concept of initially configuring access to captive domain and allow communication to open domain instead of captive domain after provisioning attribute is sent.

Claim 1 discloses a method of permitting communications to a captive domain; preventing the communications from the user device to an open domain; and before application, at the user device, of an attribute sent to the user device that is configured to permit new communications from the user device to the open domain and to prevent new communications to the captive domain, causing at least one new communication from the user device to be sent to the open domain. 

Present application is disclosed by related patents. Specifically claim 1 of U.S. Patent No. 8108911 recites a method comprising: receiving, at a domain name server for a captive domain, communications from a consumer premise equipment;  allowing, at the domain name server for the captive domain, access by the consumer premise equipment to first content in the captive domain and disallowing, at the domain name server for the captive domain, access by the consumer premise equipment to second content in an open domain;  configuring the domain name server for the captive domain to allow access by the consumer premise equipment to the second content;  and configuring the consumer premise equipment to communicate with a domain name server for the open domain instead of the domain name server for the captive domain, wherein communications from the consumer premise equipment are received by the domain name server for the captive domain, which now allows access by the consumer premise equipment to the second content, before said configuration of the consumer premise equipment becomes active.

Claim 1 of U.S. Patent No. 8108911 recites A method comprising: directing communications from a user device to a captive domain computing device while restricting access by the user device to an open domain;  in response to authorizing the user device to access the open domain, receiving, at the captive domain computing device, requests from the user device that are directed to the open domain;  after authorizing the user device to access the open domain, temporarily forwarding the requests from 

Claim 1 of U.S. Pat. No. 9654412 discloses 1.  A method comprising: permitting, by a computing device, communications from a user device to a captive domain and blocking communications from the user device to an open domain; and subsequent to the permitting, forwarding, by the computing device, new communications from the user device to the open domain after a provisioning attribute configured to force access to the open domain via an open domain device and not via the computing device has been sent to the user device. 

Claim 1 of U.S. Pat. No. 10200299 recites An apparatus comprising: one or more processors;  and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: permit communications from a user device to a captive domain;  block communications from the user device to an open domain;  and subsequent to permitting the communications from the user device to the captive domain, forward new communications from the user device to the open domain after a provisioning attribute, configured to force communications from the user device to the open domain via an open domain device and block communications from the user device to the apparatus, has been sent to the user device. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho et al. U.S. Pub. No. 20060173977 (hereinafter Ho) in view of Wittenberg et al. U.S. Pub. No. 20050078668 (hereinafter Wittenberg).

As per claim  1, Ho discloses  a method comprising:
permitting communications from a user device to a captive domain (Ho: [0053]-[0054]: configures filters in the the associated CPE21/user device to only access the target application in which only a specific DNS servers which are part of the DUC system/captive domain can be accessed; 
preventing the communications from the user device to an open domain (Ho: [0053]-[0054]: user cannot access normal DNS and network/open domain when the filter is configured to captive domain);
sending to the user device, an attribute that is configured to permit new communications from the user device to the open domain and to prevent new communications from the user device to the captive domain, causing at least one new communication from the user device to be sent to the 
Ho discloses that once a user pays a bill online and the Internet has been restored, DUC shifts the user to a parallel network without requiring reboot as the filters in the CPE are switched (Ho: [0065]). It’s not explicit whether the online access that user is allowed to pay a bill is in open domain or captive domain before application of new attribute and causing at least one new communication to be sent to the open domain after the sending of the attribute and before application of the attribute at the user device. However, Wittenberg discloses redirecting user request to web portal such as billing purposes before allowing user direct online access (Wittenberg: [0003]) and the user can continue access webpages provided by content provider after being redirected (Wittenberg: [0033]: the user may continue to access the Web pages provided by content providers…Once the initial ACL has been executed, network element may replace the original ACL with the replacement ACL…allow user to access without redirection). It would have been obvious to one having ordinary skill in the art to allow at least one new communication to open domain such as for bill pay prior to application of new network configuration and continue to forward communication until original ACL is replaced with the replacement ACL because they are analogous art involving controlling access from captive domain to open domain. The motivation to combine would be to minimize disruption of service.

As per claim 2, Ho discloses the method of claim 1. Ho as modified further discloses wherein the at least one new communication is directed to the captive domain, and wherein causing the at least one new communication to be sent to the open domain comprises receiving the at least one new communication directed to the captive domain; and forwarding the at least one new communication to 

As per claim 3, Ho discloses the method of claim 1. Ho further discloses wherein the attribute is configured to permit the new communications from the user device to the open domain and to prevent new communications from the user device to the captive domain after the user device receives the attribute and reboots (Ho: [0017]-[0018]: changing access from one network to another network with or without resetting).

As per claim 4, Ho discloses the method of claim 1. Ho further discloses wherein permitting communications from the user device to the captive domain comprises permitting communications from the user device to access captive content specified by a service provider of the captive domain, and wherein the preventing communications from the user device to the open domain comprises preventing communications from accessing open content of the open domain (Ho: figure 3 and [0053]-[0054]: user is allowed directly access normal DNS server/open domain or be restricted by DUC to go through application DNS specified by service provider).

As per claim 5, Ho discloses the method of claim 1. Ho discloses causing the user device to reboot after the user device receives the attribute (Ho: [0014]: traditional ways of implementing 

As per claim 6, Ho discloses the method of claim 1. Ho further discloses wherein the preventing communications to the open domain comprises at least one of: blocking communications, dropping communications, or forwarding communications (Ho: [0053]: setting filters such that access is blocked).

As per claim 7, Ho discloses the method of claim 1. Ho further discloses wherein the attribute comprises a provisioning attribute associated with the user device (Ho: [0035]-[0036]: configuring filters/provisioning attributes already on CPE/user device). 

As per claim 8-20 encompass same or similar scope as claims 1-7. Therefore, claims 8-20 are rejected based on the same reason set forth above in rejecting claims 1-7.

Response to Arguments
Regarding double patenting rejection, the rejection is maintained until terminal disclaimer is filed.
Regarding prior art rejection, applicant mainly argues that the prior art of record does not explicitly disclose after the sending of the attribute and before application of the attribute at the user device, causing at least one new communication from the user device to be sent to the open domain. However, the examiner disagrees. Wittenberg discloses that after user is redirected to a captive portal, the user may continue to access Web pages provided by content provider, and once original ACL is replaced by replacement ACL, user can access without redirection (Wittenberg: [0033]: Before the system uses the new replacement ACL, the system is required to use the original ACL which may require 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fleskes U.S. Pat. No. 6529910 discloses method for automatically generating worldwide web pages based on real world domain data.
Lutgen U.S. Pub. No. 20040242233 discloses method for providing a mobile node proxy service to a traveling mobile node.
Chuah et al. U.S. Pub. No. 20030067896 discloses method for switching between base stations in a wireless communications system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431